Citation Nr: 1002875	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, variously classified.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for a right hand 
disorder, claimed as residuals of a fracture to the third 
finger. 

4.  Entitlement to service connection for alcoholism. 

5.  Entitlement to service connection for blindness. 

6.  Entitlement to service connection for a right hip 
disorder. 

7.  Entitlement to service connection for a bone disorder, 
claimed as residuals of fractured ribs. 

8.  Entitlement to service connection for low back disorder.

9.  Entitlement to service connection for a special monthly 
pension based on the need for regular aid and attendance or 
on being housebound. 

10.  Entitlement to a permanent and total disability rating 
for pension purposes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 
1970. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The issues of service connection for major depressive 
disorder with panic disorder, hearing loss, a right hand 
condition, blindness, a right hip condition, a bone 
condition, low back pain with dislocated discs, entitlement 
to special monthly pension and nonservice-connected pension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The Veteran currently has a polysubstance abuse disorder, to 
include alcohol dependence. 
 

CONCLUSION OF LAW

The claim for service connection for alcoholism on a direct 
basis lacks legal merit. 38 U.S.C.A. §§ 101(16), 105(a), and 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.301(a), 
(d), and 3.310 (2009). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the claimant 
if, based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As the 
claim for entitlement to service connection for alcoholism is 
being denied as a matter of law, there is no prejudice to the 
Veteran by the lack of VCAA notice.  See Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (that failure to comply with the 
VCAA is not prejudicial to the claimant if, based on the 
facts alleged, no entitlement exists); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




II.  Analysis

Statutes provide and VA's General Counsel has concluded that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs (a substance 
abuse disability) is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  VAOPGCPREC 
7-99; see also VAOPGCPREC 2-98.  That is because section 8052 
of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, 
amended the status governing line of duty determinations and 
the definition of a "service-connected" disability.  38 
U.S.C.A. §§ 101(16) and 105(a).  The statutes and VA General 
Counsel precedent opinions are binding on the Board.  38 
U.S.C.A. § 7104. 
 
The Veteran's claim for direct service connection for a 
substance abuse disorder must be denied.  The Veteran filed 
this claim in 2005, and the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for an alcohol-related disorder, and the 
Board does not have the authority to grant the Veteran's 
claim. 


ORDER

Entitlement to service connection for alcoholism is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Board initially notes that the Veteran has applied for 
disability benefits from the Social Security Administration 
(SSA) and was subsequently denied.  The Board additionally 
notes that the RO denied the Veteran's claim for nonservice-
connected pension on the basis of his denial of benefits by 
the SSA, in spite of a VA examination indicating that the 
Veteran was unemployable due to his psychiatric condition.  
The Court has long held that the duty to assist includes 
requesting information and records from the Social Security 
Administration which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  Therefore, the Veteran's records determining 
his Social Security benefit, or lack thereof, must be 
requested.

Concerning the Veteran's claim for a nonservice-connected 
pension, it is unclear from the record whether the Veteran 
currently has any income.  Thus, the Veteran should be 
requested to complete the appropriate income forms and to 
supply a copy of his recent tax returns or some other 
documentation which indicates his yearly income.  He should 
also provide a work history since separation from service.

The Board additionally notes that the Veteran has claimed for 
entitlement to special monthly pension and that issue is 
inextricably intertwined with the Veteran's claims for 
service connection.  As such, action on those issues is 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Ask the Veteran to complete an income 
form to provide his earned income from all 
employment, and to provide evidence such as 
tax returns or other documentation 
indicating his yearly income.  He should 
also provide a detailed work history since 
separation from service.

3.  Thereafter, the claim should be 
readjudicated.  This should include 
consideration of an additional examination 
if there appear to be disabilities that 
have worsened since the last examination.  
If the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


